This cause is pending before the court upon the filing of applicant’s motion for clarification and/or modification.
Upon consideration thereof, it is ordered by the court that the motion is granted. It is ordered that Matthew Steven Grimsley is permitted to use his current registration application to apply for the February 2015 bar examination and is not required to initiate a new registration application. It is further ordered that to sit for the February 2015 bar examination, Grimsley shall submit a bar examination application in accordance with Gov.Bar R. 1(3) no later than December 10, 2014, and establish that he has the requisite character, fitness, and other qualifications to practice law in Ohio. As a result, this matter will be directed to the appropriate admissions committee in accordance with Gov.Bar R. 1(3) to determine Grimsley’s character, fitness, and other qualifications to practice law in Ohio.
O’Connor, C.J., and O’Donnell and Kennedy, JJ., would deny the motion.